In an action to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Joseph, J.), entered April 20, 2005, which denied their motion for an award of prejudgment interest.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241 [1976]). The issues raised on the appeal from that order are brought up for review and have been considered on the plaintiffs’ cross appeal from the judgment (see CPLR 5501 [a] [1]; Barnett v Schwartz, 47 AD3d 197 [2007] [decided herewith]). Crane, J.P., Ritter, Lifson and Balkin, JJ., concur.